 



Exhibit 10(x)

WELLS FARGO & COMPANY
PARTNERSHARES STOCK OPTION PLAN
(Includes Amendments through February 22, 2005)

ARTICLE I
PURPOSE OF THE PLAN

     The Wells Fargo & Company PartnerShares Stock Option Plan is intended to
enhance the profitability and value of the Company by providing
performance-based incentives and additional equity ownership opportunities to
Eligible Employees of the Company and its Affiliates.

ARTICLE II
DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION

     2.1 General Definitions. As used herein, the following capitalized terms
have the following respective meanings.



  (a)   “Affiliate” means any corporation or limited liability company, a
majority of the voting stock or membership interest of which is directly or
indirectly owned by the Company, and any partnership or joint venture designated
by the Committee in which any such corporation or limited liability company is a
partner or joint venturer.     (b)   “Award” means any Option and any Stock
Right granted to an Eligible Employee pursuant to Section 6.1 of the Plan,
including all rights and interests that arise out of or are otherwise related to
such Option or Stock Right.     (c)   “Award Notice” means the document or other
communication provided to or otherwise made available to a Participant which
describes the Award granted to the Participant and sets forth the terms,
conditions and restrictions specific to the Award.     (d)   “Board” means the
Company’s board of directors.     (e)   “Committee” means any PartnerShares
Committee or PartnerShares Committees, each consisting of one or more members of
the Board, as designated from time to time by the Board to administer the Plan.
    (f)   “Common Stock” means the Company’s common stock, par value $1-2/3 per
share.     (g)   “Company” means Wells Fargo & Company.

 



--------------------------------------------------------------------------------



 



  (h)   “Disability” means a disability that (i) the Company determines, based
on medical evidence satisfactory to the Company, that the Participant has become
unable due to injury or illness to perform the duties of any occupation for
which the Participant is qualified and such condition is expected to last for at
least 12 months or to result in death, (ii) results in the Participant becoming
eligible for Social Security disability benefits, or (iii) would entitle a
Participant to receive a disability benefit under any long-term disability plan
maintained by the Company or an Affiliate, as from time to time in effect,
whether or not the Participant is then participating in such plan. The
determination of whether a Participant has satisfied the definition of
Disability will not be made until the Participant incurs a termination of
employment.     (i)   “Eligible Employee” means, unless otherwise provided
herein, any employee of the Company or an Affiliate other than (i) an employee
who is subject to Section 16 of the Securities Exchange Act of 1934, as amended
from time to time, (ii) a leased employee, (iii) any person classified by the
Company or an Affiliate as an independent contractor as of the date of an Award
regardless of whether the person is subsequently determined by any court or
governmental agency to then have been an employee, and (iv) any other employees
excluded by the Committee in its discretion. Notwithstanding the foregoing, the
definition of Eligible Employee in effect at the time of any prior Award shall
apply to that Award. If a Participant’s employer ceases to be an Affiliate, the
Participant shall thereupon cease to be an Eligible Employee and a Participant.
    (j)   “Fair Market Value” as of any date means the immediately preceding
trading day’s New York Stock Exchange-only closing price of a share of Common
Stock.     (k)   “Option” means an option granted under the Plan to purchase
shares of Common Stock and having such terms, conditions and restrictions as the
Committee determines.     (l)   “Participant” means an Eligible Employee who is
granted an Award under the Plan.     (m)   “Plan” means the Wells Fargo &
Company PartnerShares Stock Option Plan, as amended from time to time.     (n)  
“Retirement” means termination of employment after reaching the earlier of
(i) age 55 with 10 completed years of service, or (ii) age 65, or (iii) 80
points (with one point credited for each completed age year and one point
credited for each completed year of service). For purposes of this definition, a
Participant is credited with one year of service after

-2-



--------------------------------------------------------------------------------



 



      completion of each full 12-month period of employment with the Company or
an Affiliate as determined by the Company or Affiliate.     (o)   “Share” means
a share of Common Stock.     (p)   “Stock Right” means an award under the Plan
of Common Stock or cash measured by the value of Common Stock and in each case
subject to such terms, conditions and restrictions as the Committee determines.

     2.2 Other Definitions. Other capitalized terms used herein and not defined
above are defined where they first appear.

     2.3 Conflicting Provisions. In the event of any conflict or other
inconsistency between the terms of the Plan and the terms of any Award Notice,
the terms of the Plan will control.

ARTICLE III
SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN

     3.1 Number of Shares. An aggregate of 54,000,000 Shares (as adjusted to
reflect a 1997 stock split, consisting of 14,000,000 Shares authorized on
July 23, 1996, 24,000,000 Shares authorized on September 23, 1997, 24,000,000
Shares authorized on November 2, 1998 and 5,000,000 Shares authorized on
September 26, 2000, 7,000,000 Shares authorized on February 26, 2002, and
reduced by 20,000,000 Shares effective February 22, 2005) are available for
Awards and as a basis for calculating Awards under the Plan. Shares issued with
respect to Awards may be treasury or new issue Common Stock or a combination of
treasury or new issue Common Stock, as the Company determines.

     3.2 Reusage of Shares. Shares identified with Awards that for any reason
terminate or expire unexercised will thereafter be available for other Awards
under the Plan. Shares used as a basis for calculating cash amounts that are
used to pay any portion of the purchase price of an Award or any portion of a
Participant’s income tax withholding resulting from an Award, will also
thereafter be available for Awards or as a basis for calculating Awards under
the Plan.

     3.3 Adjustments. Any change in the number of outstanding shares of Common
Stock occurring by reason of a stock split, stock dividend, spin-off, split-up,
recapitalization or other similar event will be reflected proportionally in
(a) the aggregate number of Shares available for Awards under the Plan as set
forth in Section 3.1, (b) the number of Shares identified with Awards then
outstanding, and (c) the purchase price and such other terms, as appropriate, of
Awards then outstanding. The number of Shares, if any, identified with an Award,
after giving effect to any such adjustment, will be rounded down to the nearest
whole Share, and the purchase price of each Award, after giving effect to any
such adjustment, will be rounded down to the nearest whole cent.

-3-



--------------------------------------------------------------------------------



 



ARTICLE IV
PARTICIPATION IN THE PLAN

     The Committee will have discretionary authority to select Participants from
among Eligible Employees and determine the Award or Awards each Participant will
receive. The Award or Awards to each Participant need not be identical. In
making such selections and determinations, the Committee will consider such
factors as it deems relevant to effect the purpose of the Plan. No Eligible
Employee will be entitled to receive any additional Awards or otherwise further
participate in the Plan solely because the Eligible Employee was previously
granted an Award.

ARTICLE V
ADMINISTRATION OF THE PLAN

     Subject to the terms of the Plan, the Committee: (a) will have
discretionary authority to determine which Eligible Employees will be
Participants to whom Awards will be granted, the type and amount of each Award
to be granted, the date of issuance and duration of each Award, the purchase
price of each Award, and such other Award terms, conditions and restrictions and
any subsequent amendments to the terms, conditions and restrictions as the
Committee deems advisable; (b) may adopt such rules or guidelines as it deems
appropriate to determine Eligible Employees, Participants, the terms of Awards
and what other conditions or restrictions should apply to Awards made under the
Plan; and (c) shall have the sole authority and responsibility to interpret and
construe the terms of the Plan, including but not limited to, the entitlement of
employees, Participants and beneficiaries to Options and Shares under the Plan.

ARTICLE VI
AWARDS

     6.1 Types. The Committee may grant Options and Stock Rights under the Plan
having such terms, conditions and restrictions as the Committee determines.

     6.2. Price. The Committee will determine the purchase price of each Share
subject to an Option, provided that such purchase price will not be less than
the Fair Market Value on the date the Option is granted and in any event will
not be less than the par value of the Share subject to the Option.

     6.3 Exercise Term. The Committee will determine the term of each Award,
provided that (a) no Award will be exercisable after ten years from the date of
grant, (b) no Award will be exercisable unless a registration statement for the
Shares, if any, underlying the Award is then in effect under the Securities Act
of 1933, as amended, or unless in the opinion of legal counsel registration
under such Act is not required, (c) except pursuant to Section 7.3 of the Plan
or as determined by the Committee in the case of death, Disability or Retirement
pursuant to Section 7.1.1 of the Plan, no Award shall become exercisable within
six months after the date of grant, and (d) the Committee may

-4-



--------------------------------------------------------------------------------



 



delay exercise of an Award to the extent the Committee deems it in the best
interests of the Company.

     6.4 Payment of Purchase Price. Upon exercise of an Option or Stock Right
that requires a payment from the Participant to the Company, the amount due the
Company must be paid by cash unless the Committee determines otherwise. The
Committee may, either at the time an Option is granted or any time before it is
exercised, subject to such limitations as the Committee may determine, authorize
payment of the Option purchase price by delivery to the Company of irrevocable
instructions to a broker, or some other communication as is authorized by the
Company’s Executive Vice President of Human Resources, requiring prompt delivery
to the Company of the amount of sale proceeds to pay the Option purchase price
and all applicable withholding taxes resulting from the exercise of the Option.

     6.5 Award Notice. Each Award will be evidenced by an Award Notice
containing the following: (a) the terms, conditions and restrictions of the
Award; (b) if an Option, the purchase price and acceptable methods of payment of
the purchase price; (c) the Award’s duration; (d) the effect on the Award of the
Participant’s death, Disability, Retirement or other termination of employment;
and (c) the restrictions against transfer, if any, on the Award or the Shares
subject to the Award. The form of the Award Notice may be different for each
Option grant or other Award.

     6.6 Withholding Taxes. The Company and its Affiliates have the right to
withhold, at the time any distribution is made under the Plan, whether in cash
or in Shares, or at the time any Award is exercised, all amounts necessary to
satisfy federal, state and local withholding requirements related to such
distribution or exercise. Any required withholding may be satisfied by cash or,
if permitted by the Committee, by the Company’s withholding of Shares having a
Fair Market Value equal to the amount required to be withheld.

ARTICLE VII
MISCELLANEOUS PROVISIONS

     7.1 Termination of Employment.

          7.1.1 Due to Death, Disability or Retirement. If a Participant ceases
to be an Eligible Employee by reason of the Participant’s Disability or
Retirement, the Participant’s Awards will be exercisable for such period or
periods as the Committee determines. If a Participant ceases to be an Eligible
Employee by reason of the Participant’s death, the person or persons surviving
at the time of the Participant’s death in the first of the following classes of
beneficiaries in which there is a survivor, shall be entitled to exercise the
Participant’s Awards for such period or periods as the Committee determines. If
a person in the class surviving dies before exercising the Participant’s Awards,
that person’s right to receive and exercise the Awards will lapse and the
exercise entitlement will be determined as if that person predeceased the
Participant.

-5-



--------------------------------------------------------------------------------



 



  (a)   Participant’s surviving spouse;     (b)   Equally to the Participant’s
children, except that if any of the Participant’s children predecease the
Participant but leave descendants surviving, such descendants shall take by
right of representation the share their parent would have taken if living;    
(c)   Participant’s surviving parents equally;     (d)   Participant’s surviving
brothers and sisters equally; or     (e)   Representative of the Participant’s
estate.

          7.1.2 Other than Due to Death, Disability or Retirement. Except as
otherwise determined by the Committee, if a Participant ceases to be an Eligible
Employee for any reason other than death, Disability or Retirement, including
because the Participant’s employer is no longer an Affiliate, all of the
Participant’s Awards will terminate without notice of any kind.

          7.1.3 Intercompany Transfers. Transfers of a Participant’s employment
between the Company and an Affiliate or between Affiliates will not by itself
constitute termination of the Participant’s Eligible Employee status for
purposes of any Award.

     7.2 Nontransferability. Except as otherwise determined by the Committee,
(a) an Award may be exercised during a Participant’s lifetime only by the
Participant or the Participant’s legal guardian or legal representative, (b) an
Award may be exercised after the Participant’s death only as provided in
Section 7.1.1 of the Plan, and (c) no Award may be assigned or otherwise
transferred by the Participant to whom it was granted.

     7.3 Change in Control. On the date that (a) substantially all of the assets
of the Company are acquired by another corporation, (b) there is a
reorganization of the Company involving an acquisition of the Company by another
entity, or (c) a majority of the Board shall be persons other than persons
(i) for whose election proxies shall have been solicited by the Board or
(ii) who are then serving as directors appointed by the Board to fill vacancies
on the Board caused by death or resignation (but not by removal) or to fill
newly-created directorships, then (1) all Options and other Awards that require
exercise by Participants and/or payment by Participants to the Company will
become immediately exercisable in full and (2) with respect to all other Awards,
all conditions or restrictions to the receipt thereof will immediately
terminate.

     7.4 No Employment Contract. Neither the adoption of the Plan nor the grant
of any Award will (a) confer upon any Eligible Employee any right to continued
employment with the Company or any Affiliate or (b) interfere in any way with
the right of the Company or any Affiliate to terminate at any time the
employment of any Eligible Employee.

-6-



--------------------------------------------------------------------------------



 



     7.5 Amendment or Termination of Plan. The Board or the Human Resources
Committee of the Board may at any time terminate, suspend or amend the Plan.

     7.6 Duration of the Plan. The Plan will become effective upon its approval
by the Board and, unless earlier terminated, will remain in effect until all
Shares available for issuance under the Plan have been issued.

     7.7 Reservation of Board Authority. Any action under the Plan required or
permitted to be taken by the Committee may be taken by the Board or any other
duly authorized committee of the Board.

07/23/96
09/23/97
10/02/97
09/22/98
09/26/00
10/31/00
02/26/02
07/23/02
02/24/04
02/22/05

-7-